United States Court of Appeals,

                            Eleventh Circuit.

                               No. 94-8896

                         Non-Argument Calendar.

            UNITED STATES of America, Plaintiff-Appellee,

                                    v.

               Victor H. STREVEL, Defendant-Appellant.

                              May 10, 1996.

Appeal from the United States District Court for the Northern
District of Georgia. (Nos. 1:93-cr-89-1 and 1:93-cr-500-1), G.
Ernest Tidwell, Chief Judge.

Before TJOFLAT, Chief Judge, and EDMONDSON and BARKETT, Circuit
Judges.

     PER CURIAM:

         Appellant   challenges   his    sentences   of   imprisonment   for

structuring transactions to evade IRS reporting requirements on two

grounds.    First, appellant contends that the district court erred

in calculating his criminal history category by treating as a

conviction a bond forfeiture in a DUI case brought in a Georgia

court.     This contention is meritless;      under Georgia law, a bond

forfeiture in a DUI case is considered a conviction.          See Cofer v.

Crowell, 146 Ga.App. 639, 247 S.E.2d 152, 154 (1978);          cf. Haley v.

Hardison, 247 Ga. 750, 279 S.E.2d 712, 713 (1981).

      Second, appellant contends that the district court, prior to

the imposition of sentence, erred in failing to find as a fact the

amount of the loss caused by appellant's fraud.               According to

appellant, the court relied solely on the amount stipulated in the

parties' plea agreement.

     The commentary to U.S.S.G. § 6B1.4(d) states that
        the   [sentencing]   court  cannot  rely   exclusively   upon
        stipulations in ascertaining the factors relevant to the
        determination of sentence. Rather, in determining the factual
        basis for the sentence, the court will consider the
        stipulation, together with the results of the presentence
        investigation, and any other relevant information.

At sentencing, the court, as appellant contends, arrived at the

amount of the loss in the case simply by selecting the amount

referred to in the plea agreement.             The court relied on nothing

else.    This constituted a clear violation of the plain language of

the   commentary    and   requires     that   we    remand    the   case     for   a

determination      of   the   amount   of     the   loss     in   question    and,

thereafter, for resentencing.

      SO ORDERED.